La Salle County, Texas; the
                                                                 Honorable Joel Rodriguez Jr.,
                                                                   in his official capacity as
                                                                    County Judge, La Salle
                                                                   County, Texas; and the s

                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 23, 2014

                                    No. 04-14-00651-CV

                     Philip Wayne HINDES and Melinda Hindes Eustace,
                                      Appellants

                                              v.

  LA SALLE COUNTY, Texas; the Honorable Joel Rodriguez Jr., in his official capacity as
County Judge, La Salle County, Texas; and the Honorable Raul Ayala, in his official capacity as
                 County Commissioner, Precinct 4, La Salle County, Texas,
                                         Appellees

                 From the 81st Judicial District Court, La Salle County, Texas
                             Trial Court No. 12-09-00179-CVL
                           Honorable Dick Alcala, Judge Presiding


                                       ORDER
        In this accelerated appeal, Appellees’ brief is due on December 23, 2014. See TEX. R.
APP. P. 38.6(b). On December 17, 2014, Appellees filed an unopposed first motion for extension
of time to file their brief until January 22, 2015.
       Appellees’ motion is GRANTED. Appellees must file their brief with this court by
January 22, 2015.

                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of December, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court